SUAREZ, J.
Givanni Parks appeals from the trial court's denial of a post-conviction petition styled as a petition for habeas corpus. We conclude that the trial court properly denied the appellant's petition for writ of habeas corpus as it consisted solely of arguments made by him in prior unsuccessful post-conviction motions. Appellant raises two arguments: that his sentence is illegal and he did not violate his plea agreement. This Court has previously reviewed and dismissed those arguments. See *368Parks v. State, 863 So.2d 382 (Fla. 3d DCA 2003). As such, we consider this petition as if filed as a 3.850 motion. We therefore affirm the trial court's denial of Park's petition as successive.
Affirmed.